Name: Commission Regulation (EC) No 1710/95 of 13 July 1995 on temporary adjustment of the special arrangements on importation of bran, sharps and other residues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, in preparation for implementation of the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations, and derogating from Council Regulations (EEC) No 1513/76, (EEC) No 1519/76, (EEC) No 1526/76 and (EEC) No 1251/77
 Type: Regulation
 Subject Matter: Africa;  international trade;  tariff policy;  EU finance;  foodstuff
 Date Published: nan

 14. 7. 95 | EN | Official Journal of the European Communities No L 163/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1710/95 of 13 July 1995 on temporary adjustment of the special arrangements on importation of bran, sharps and other residues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, in preparation for implementation of the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations, and derogating from Council Regulations (EEC) No 1513/76, (EEC) No 1519/76, (EEC) No 1526/76 and (EEC) No 1251/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, imports of bran, sharps and other residues derived from the sifting, milling or other working of certain cereals originating in Morocco (8) and (EEC) No 1251 /77 of 17 May 1977 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of cereals originating in the Arab Republic of Egypt (9) set implementing rules for these arrangements ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas under the Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations the Community has agreed to replace variable levies by customs duties from 1 July 1995 ; whereas to prevent this making the special arrangements with Tunisia, Algeria, Morocco and Egypt inoperational before new ones are concluded temporary derogations, leaving unaffected the essence of each of these arrangements, should be intro ­ duced from Regulations (EEC) No 1513/76, (EEC) No 1519/76, (EEC) No 1526/76 and (EEC) No 1251 /77 ; Whereas Cooperation Agreements between the European Economic Community and the Republic of Tunisia (2), the People's Democratic Republic of Algeria (3), the Kingdom of Morocco (4) and the Arab Republic of Egypt (*) provide for reduction of the variable component of the applicable levy, provided that the country in question levies an export charge, and, except for products originating in Egypt, exemption from the fixed compo ­ nent of the levy ; Whereas the advantages granted under the Agreements can be replaced without affecting the interests of these countries by, for Tunisia, Algeria and Morocco, a flat rate reduction of ECU 7,25 per tonne in the Common Customs Tariff duties in replacement of the fixed compo ­ nent concession plus a 60 % reduction of that reduced duty in replacement of the variable component conces ­ sion, and for Egypt by a 60 % reduction of the customs duty ; Whereas Council Regulations (EEC) No 1513/76 of 24 June 1976 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of certain cereals originating in Tunisia ( ®), (EEC) No 1519/76 of 24 June 1976 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of certain cereals originating in Alge ­ ria f), (EEC) No 1526/76 of 24 June 1976 concerning Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 169, 28 . 6. 1976, p. 19. 0 OJ No L 169, 28 . 6. 1976, p. 37. (4) OJ No L 169, 28. 6. 1976, p. 53. M OJ No L 266, 27. 9. 1978, p. 1 . I6) OJ No L 169, 28 . 6. 1976, p. 22. f) OJ No L 169, 28 . 6. 1976, p. 40. ( ») OJ No L 169, 28. 6. 1976, p. 56. 0 OJ No L 146, 14. 6. 1977, p. 11 . No L 163/2 I EN I 14. 7. 95Official Journal of the European Communities sifting, milling or other working of certain cereals, of CN codes 2302 30 10 to 2302 40 90 and originating in Tunisia, Algeria, Morocco or Egypt, shall be 40 % of the amount set in the common customs tariff. 2. The concession specified in paragraph 1 shall for Morocco, Algeria and Tunisia be additional to that speci ­ fied in Article 2. It shall apply to all imports for which the importer can furnish proof that the export charge was levied by Tunisia, Algeria, Morocco or Egypt as appro ­ priate, as specified in Article 22 of the Cooperation Agreement with Tunisia, Article 21 of the Cooperation Agreement with Algeria, Article 23 of the Cooperation Agreement with Morocco and Article 20 of the Coopera ­ tion Agreement with Egypt. HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1513/76, (EEC) No 1519/76, (EEC) No 1526/76 and (EEC) No 1251 /77 notwithstanding, this Regulation sets provisions applicable to the special arran ­ gements on importation of brans, sharps and other resi ­ dues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, for the period 1 July 1995 to 30 June 1996. Article 2 The customs duties applicable on importation into the Community of bran, sharps and other residues of the sifting, milling or other working of certain cereals, of CN codes 2302 30 10 to 2302 40 90 originating in Tunisia, Algeria or Morocco, shall be reduced by ECU 7,25 per tonne. Article 3 1 . The customs duties applicable on importation into the Community of bran, sharps and other residues of the Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission